RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-0799-MR

BRIAN T. BATEY                                                     APPELLANT


                   APPEAL FROM GREENUP CIRCUIT COURT
v.               HONORABLE JOHN F. VINCENT, SPECIAL JUDGE
                          ACTION NO. 11-CR-00231


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND LAMBERT, JUDGES.

GOODWINE, JUDGE: Brian T. Batey (“Batey”) appeals from an order of the

Greenup Circuit Court denying his motion for post-conviction relief under CR1

60.02. After careful review, finding no error, we affirm.




1
    Kentucky Rules of Civil Procedure.
                On May 17, 2012, Batey pled guilty to first-degree robbery,2

possession of a handgun by a convicted felon,3 and being a first-degree persistent

felony offender.4 He negotiated a plea deal with the Commonwealth for twenty-

two years on the robbery charge and ten years on the handgun charge, which were

to run concurrently for a total sentence of twenty-two years.

                On May 23, 2012, Batey moved to withdraw his guilty plea. The next

day, the parties announced they reached a new plea agreement, and the circuit

court allowed Batey to withdraw his original guilty plea. Batey entered a second

guilty plea to the amended charge of second-degree robbery,5 possession of a

handgun by a convicted felon, and being a first-degree persistent felony offender.

The final judgment indicated both of Batey’s charges were enhanced to Class B

felonies because he was a first-degree persistent felony offender. Batey was

sentenced to a total of thirty years.

                Six years later, on March 7, 2018, the circuit court entered an order

amending the final judgment to remedy a clerical error. The court correctly

identified both charges, second-degree robbery and possession of a handgun by a



2
    Kentucky Revised Statutes (“KRS”) 515.020 (Class B felony).
3
    KRS 527.040 (Class D felony).
4
    KRS 532.080(6)(b).
5
    KRS 515.030 (Class C felony).

                                              -2-
convicted felon, as Class C felonies. The order amending the judgment still

reflected both charges were enhanced by Batey’s status as a persistent felony

offender and did not correct his sentence.

                Then, Batey filed motions to set aside his guilty plea and to correct his

sentence under RCr6 10.10. Batey argued his sentence should have been capped at

twenty years instead of the thirty years he received. On November 15, 2018, the

circuit court granted his request and orally amended the judgment to reduce his

sentence to twenty years. On April 5, 2019, the original judge was disqualified,

and a special judge was assigned to the case.

                On December 12, 2019, Batey filed a CR 60.02 motion supplementing

his previous argument about his sentence. Batey argued the original judgment was

void because he received an illegal sentence pursuant to a plea agreement, and his

conviction should be vacated. The Commonwealth responded that the court orally

amended the judgment on November 15, 2018, but the original circuit judge

recused before entering a written order. The Commonwealth argued the proper

remedy was to enter an amended judgment correcting Batey’s sentence to twenty

years.




6
    Kentucky Rules of Criminal Procedure.

                                            -3-
             On February 14, 2020, the circuit court entered an order denying

Batey’s motion to vacate his sentence and amending his sentence to twenty years

of imprisonment. This appeal followed.

             On appeal, Batey argues: his conviction should be vacated under CR

60.02(f) because the judgment arose from an illegal plea agreement and was void

as a matter of law. “We review the denial of a CR 60.02 motion under an abuse of

discretion standard.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014)

(citing Brown v. Commonwealth, 932 S.W.2d 359, 361 (Ky. 1996)). “The test for

abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

             In Phon v. Commonwealth, 545 S.W.3d 284 (Ky. 2018), the appellant

pled guilty and agreed to a sentence that was not statutorily authorized. Id. at 304.

The Supreme Court of Kentucky held “a sentence imposed beyond the limitations

of the legislature as statutorily imposed is unlawful and void.” Id. However, an

illegal sentence is “void only as to the excess portion of the sentence” and is

“correctable at any time.” Id. at 305-06. “Whether recommended by an errant jury

or by the parties through a plea agreement, a sentence that is outside the limits

established by the statutes is still an illegal sentence.” Id. at 302 (quoting

McClanahan v. Commonwealth, 308 S.W.3d 694, 701(Ky. 2010)).


                                          -4-
            Here, the circuit court corrected the illegal sentence in the order on

appeal. The order reduced Batey’s sentence from a total of thirty years to the

statutory maximum of twenty years. Contrary to Batey’s argument that his entire

conviction should be vacated, only the excess ten years of the statutory maximum

of Batey’s sentence was void under Phon. Thus, the circuit court correctly reduced

Batey’s sentence in satisfaction of KRS 532.110(1).

            For the foregoing reasons, we affirm the judgment of the Greenup

Circuit Court.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Jacquelyn “Jaye” Bryant-Hayes             Daniel Cameron
LaGrange, Kentucky                        Attorney General of Kentucky

                                          Courtney J. Hightower
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -5-